Case 18-30646-JNP            Doc 71     Filed 03/16/20 Entered 03/16/20 17:49:51                   Desc Main
                                        Document     Page 1 of 4



Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for BSI Financial Services as Servicer for U.S.
Bank Trust National Association, as Trustee of Bungalow
Series F Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
                                                                   :   CASE NO.: 18-30646
   IN RE:                                                          :
                                                                   :   CHAPTER: 13
   Sylvia Kett-Solotoff                                            :
   aka Sylvia Kett                                                 :   HON. JUDGE.:
   aka Sylvia Solotoff                                             :   Jerrold N. Poslusny Jr.
                                                                   :
   Debtors                                                         :   HEARING DATE:
                                                                   :   April 7, 2020 at 10:00 AM
                                                                   :
                                                                   :
-------------------------------------------------------------------X
         LIMITED OPPOSITION TO DEBTOR’S MOTION TO REINSTATE STAY


        Jonathan Schwalb, an attorney admitted to practice before the United States Bankruptcy
Court for the District of New Jersey, hereby affirms the following to be true under the penalty of
perjury:


    1. BSI Financial Services as Servicer for U.S. Bank Trust National Association, as Trustee
of Bungalow Series F Trust (hereinafter “Secured Creditor”), by and through its attorneys,
Friedman Vartolo LLP, submits this affirmation in response to the motion of Sylvia Kett-Solotoff
(hereinafter “Debtor”), dated March 14, 2020, seeking to reinstate the stay as to the real property
located at 1522 Haddonfield- Berlin Road, Cherry Hill Township, NJ 08003 (hereinafter
“Property”).
    2. The Debtor filed a Chapter 13 Bankruptcy Petition on October 17, 2018.
Case 18-30646-JNP         Doc 71    Filed 03/16/20 Entered 03/16/20 17:49:51               Desc Main
                                    Document     Page 2 of 4



   3. After the debtor’s first default in payments, Secured Creditor filed a Motion for Relief
from Stay on March 27, 2019 (Docket #42). Subsequently, Secured Creditor resolved the issues
with the Debtor’s attorney and an Order was entered on May 14, 2019 (Docket #46) resolving
the Motion for Relief from Stay.
   4. After the debtor’s second default in payments, Secured Creditor filed a Creditor’s
Certification of Default on September 10, 2019 (Docket #57). Subsequently, Secured Creditor
resolved the issues with the Debtor’s attorney and an Order was entered on October 18, 2019
(Docket #62) resolving the Creditor’s Certification of Default.
   5. After the debtor’s third default in payments, Secured Creditor filed a Creditor’s
Certification of Default on February 19, 2020 (Docket #66). No opposition was filed, and an
Order was entered on March 5, 2020 (Docket #67) vacating the automatic stay with respect to
the Property.
   6. As of the date of the filing of this limited opposition, according to Secured Creditor’s
records, the Debtor is currently due for 2 monthly payments (February 2020 – March 2020) x
$942.81, less suspense of $826.35. The total amount past due is $1,059.27.
   7. Secured Creditor requests that any Order reinstating the automatic stay as to the Property
only be entered if the Debtor brings their account current by April 7, 2020.


   WHEREFORE, Secured Creditor respectfully requests that the Debtor’s Motion be granted
to the extent outlined above and for all other and further relief as is just and proper.


Dated: New York, NY
       March 16, 2020

                                               By: /s/ Jonathan Schwalb
                                               Jonathan Schwalb, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for BSI Financial Services as Servicer for
                                               U.S. Bank Trust National Association, as Trustee of
                                               Bungalow Series F Trust
                                               85 Broad Street, Suite 501
                                               New York, New York 10004
                                               T: (212) 471-5100
                                               F: (212) 471-5150
Case 18-30646-JNP              Doc 71      Filed 03/16/20 Entered 03/16/20 17:49:51      Desc Main
                                           Document     Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for BSI Financial Services as Servicer     Case No.:                18-30646
                                                                             ____________________
     for U.S. Bank Trust National Association, as
     Trustee of Bungalow Series F Trust                   Chapter:                    13
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________

     Sylvia Kett-Solotoff                                 Hearing Date:    April 7, 2020 at 10:00 AM
                                                                            ____________________
     aka Sylvia Kett
     aka Sylvia Solotoff                                  Judge:             Jerrold N. Poslusny Jr.
                                                                             ____________________




                                     CERTIFICATION OF SERVICE
             Theodore Weber
1. I, ____________________________ :

           ‫ ܆‬represent ______________________________ in this matter.

                                                Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
                 BSI Financial Services
           ______________________________ in this matter.

           ‫ ܆‬am the ______________________ in this case and am representing myself.



2.                    March 16, 2020
           On _____________________________, I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Limited Opposition to Debtor's Motion to Reinstate Stay



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:           March 16, 2020
           _______________________                       /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 18-30646-JNP     Doc 71   Filed 03/16/20 Entered 03/16/20 17:49:51            Desc Main
                               Document     Page 4 of 4



 Name and Address of Party Served      Relationship of                 Mode of Service
                                      Party to the Case
Sylvia Kett-Solotoff                                      ‫ ܆‬Hand-delivered
aka Sylvia Kett
                                                          ‫ ܆‬Regular mail
aka Sylvia Solotoff                 Debtor(s)
1522 Berlin Rd                                            ‫ ܆‬Certified mail/RR
Cherry Hill, NJ 08003-3623
                                                          ‫ ܆‬Other _____________________
                                                             (As authorized by the Court or by rule. Cite
                                                          the rule if applicable.)

Mark S Cherry                                             ‫ ܆‬Hand-delivered
Law Office of Mark S Cherry
385 Kings Highway North                                   ‫ ܆‬Regular mail
                                    Debtor(s) Attorney
Cherry Hill, NJ 08034                                     ‫ ܆‬Certified mail/RR
                                                                  NEF
                                                          ‫ ܆‬Other _____________________
                                                             (As authorized by the Court or by rule. Cite
                                                          the rule if applicable.)

Isabel C. Balboa                                          ‫ ܆‬Hand-delivered
Chapter 13 Standing Trustee
Cherry Tree Corporate Center        Trustee               ‫ ܆‬Regular mail
535 Route 38 - Suite 580                                  ‫ ܆‬Certified mail/RR
Cherry Hill, NJ 08002
                                                                  NEF
                                                          ‫ ܆‬Other _____________________
                                                             (As authorized by the Court or by rule. Cite
                                                          the rule if applicable.)

U.S. Trustee                                              ‫ ܆‬Hand-delivered
US Dept of Justice
                                                          ‫ ܆‬Regular mail
Office of the US Trustee            U.S. Trustee
One Newark Center Ste 2100                                ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                                  NEF
                                                          ‫ ܆‬Other _____________________
                                                             (As authorized by the Court or by rule. Cite
                                                          the rule if applicable.)

                                                          ‫ ܆‬Hand-delivered
                                                          ‫ ܆‬Regular mail
                                                          ‫ ܆‬Certified mail/RR
                                                          ‫ ܆‬Other _____________________
                                                             (As authorized by the Court or by rule. Cite
                                                          the rule if applicable.)




                                          2
